 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     JUAN MANUEL GARCIA-LAZARO
 7
 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                   )   Case No. 2:19-cr-00004-TLN
12                                               )
                         Plaintiff,              )   STIPULATION AND ORDER TO
13                                               )   CONTINUE HEARING AND EXCLUDING
     vs.                                         )   TIME
14                                               )
     JUAN MANUEL GARCIA-LAZARO,                  )   Date: March 28, 2019
15                                               )   Time: 09:30 a.m.
                        Defendant.               )   Judge: Hon. Troy L. Nunley
16                                               )
                                                 )
17
             IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18
     States Attorney, through Shea Kenny, Assistant United States Attorney, counsel for Plaintiff, and
19
     Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
20
     counsel for Defendant Juan Manuel Garcia-Lazaro, that the change of plea hearing currently
21
     scheduled for March 28, 2019 be vacated and a status conference be set for April 11, 2019 at
22
     9:30 a.m.
23
             By previous order, this case was set for a change of plea on March 28, 2019. The defense
24
     requires additional time to evaluate the case with the defendant in light of the defendant’s
25
     ongoing health concerns, to strategize for how to proceed with the case and potential resolutions,
26
     to continue to review discovery, and to otherwise prepare for trial. Defense counsel believes that
27
     failure to grant the above-requested continuance would deny her the reasonable time necessary
28

      Stipulation and Order to                        -1-
      Continue Hearing
 1   for effective preparation, taking into account the exercise of due diligence. The government does

 2   not object to the continuance.

 3           Based on the foregoing, the parties further agree and request to exclude time between
 4   March 28, 2019, and April 11, 2019, under the Speedy Trial Act pursuant to Title 18, United
 5   States Code, Sections 3161 (h)(7)(A) and (B)(iv) (Local Code T4) for reasonable time for
 6   defense preparation.
 7                                                Respectfully submitted,
 8                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 9
10   Date: March 27, 2019                         /s/ Christina Sinha
                                                  CHRISTINA SINHA
11                                                Assistant Federal Defender
                                                  Attorneys for Defendant
12                                                JUAN MANUEL GARCIA-LAZARO
13
14
     Date: March 27, 2019                         MCGREGOR W. SCOTT
15                                                United States Attorney

16                                                /s/ Shea Kenny
                                                  SHEA KENNY
17                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to                      -2-
      Continue Hearing
 1                                               ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The change of plea
 4   hearing in this matter scheduled for March 28, 2019, is vacated. A status hearing is scheduled
 5   for April 11, 2019 at 09:30 a.m.
 6           The Court further finds that failure to grant a continuance in this case would deny counsel
 7   reasonable time necessary for effective preparation, taking into account the exercise of due
 8   diligence. The Court finds the ends of justice served by granting the continuance outweigh the
 9   best interests of the public and the Defendant in a speedy trial. The Court therefore orders the
10   time for the period from March 28, 2019, up to and including April 11, 2019, shall be excluded
11   under the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A) & (B(iv) (Local Code T4).
12
13   IT IS SO ORDERED.
14
15   Dated: March 27, 2019
16                                                               Troy L. Nunley
                                                                 United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to                        -3-
      Continue Hearing
